Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 1 of 11



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                       CASE #: 9:18-cv-81473-DMM

   MARYANN MORRISON,

          Plaintiff,

   vs.

   CITY OF PALM BEACH GARDENS, et al.

          Defendants.
                                                  /

                              DEFENDANT, CITY OF PALM BEACH
                               GARDENS’ MOTION TO DISMISS

          Defendant, CITY OF PALM BEACH GARDENS, by and through its undersigned counsel,

   pursuant to Rule 12(b)(6), Fed.R.Civ.P, moves for the entry of an Order dismissing this action, and

   states in support, as follows:

                                              Introduction

          1.      Taking the allegations as true for purposes of presenting this motion, Plaintiff

   essentially alleges that while in the midst of a medical crisis stemming from Crohn’s Disease, she

   went in front of a line of women waiting for a restroom, and then soiled her white jeans upon

   reaching the toilet. Complaint, ¶¶18, 23, 26. Officer Hayashi of the Palm Beach Gardens Police

   Department, and two paramedics, according to Plaintiff, mistook her objective presentation of

   medical distress for severe intoxication, requiring medical transport, which claims she did not seek

   or require.

          2.      Plaintiff claims that when she refused to open the bathroom stall door, the officer and

   two medics improperly entered the public bathroom stall while she was exposed, and thus invaded
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 2 of 11



   her privacy. Complaint, ¶¶36, 37. She nonetheless allowed the medics to check her vital signs, but

   when advised that she was going to be transported to the hospital for medical care and treatment,

   Plaintiff refused and expressed her desire to leave and return home on her own. Complaint, ¶¶43-45.

           3.      In the process of receiving medical care, Plaintiff pushed a Fire Medic’s hands, and

   was accordingly arrested. Complaint, ¶¶43, 61, 63.

           4.      Based upon these allegations, Plaintiff brings forth this Complaint alleging both

   common law actions, and a single federal claim against the City as follows: (1) Count I - Battery;

   (2) Count II - Intrusion of Privacy; (3) Count III - Assault; (4) Count V - Negligence; and (5) Count

   X - Violation of the Fourth Amendment pursuant to 42 U.S.C. §1983 under Monell v. Department

   of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).1

                                          Grounds for Dismissal

           5.      As a threshold matter, all of Plaintiff’s common law claims (Counts I, II, III and V)

   must be dismissed for Plaintiff’s failure to allege compliance with the notification requirements set

   forth in §768.28(6), Florida Statutes. Under the law, the failure to comply and specifically allege

   compliance within the pleadings renders the common law claims subject to dismissal.

           6.      Plaintiff’s tort claims are also improperly brought against the City since they hinge

   upon alleged misconduct for which the City retains immunity pursuant to §768.28(9), Florida

   Statutes. According to Plaintiff, courts have elevated the threshold for invasion of privacy actions

   to one which must meet the threshold of outrageous and extreme behavior consistent with a claim



           1
                    The City of Palm Beach Gardens is not named in Count IV, which is a Fourth
   Amendment claim against Officer Hayashi, individually. While the final count is labeled as “Count X,”
   there are no counts within the Complaint numbered as VI, VII, VIII or IX, and thus Count X is actually
   the sixth cause of action framed.

                                                      2
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 3 of 11



   for intentional infliction of emotional distress. Since governmental entities retain immunity for the

   malicious and outrageous torts of their employees, Plaintiff cannot properly bring this claim against

   the City.

           7.      Plaintiff’s count for negligence is misplaced, and seeks to improperly convert an

   intentional tort claim (or claims) into one alleging the failure to use reasonable care. The allegations

   wholly fail to support any claim for negligence, and instead clearly assert that the City employees

   acted intentionally, rather than accidentally, with respect to the subject incident.

           8.      The Monell claim framed in Count X is pled in an entirely conclusory fashion, fails

   to contain any allegations of custom, policy or practice, and is of the type of Monell claim routinely

   dismissed in this jurisdiction.

           9.      Finally, Plaintiff improperly claims an entitlement to punitive damages and attorney’s

   fees pursuant to 42 U.S.C. §1988. Punitive damages are not recoverable against governmental

   entities on either the state or federal claims, and Morrison may not seek attorney’s fees under 42

   U.S.C. 1988 as she has appeared pro se, rather than through a licensed attorney.

           Wherefore, Defendant, City of Palm Beach Gardens, moves to dismiss.2




           2
                   The City acknowledges a memorandum with ADA references attached to the Complaint;
   however, no such ADA claims are framed in any count, within the actual pleading, and thus no response
   should be required to the memorandum portion.

                                                      3
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 4 of 11



                                       MEMORANDUM OF LAW

   A.      ALL COMMON LAW CLAIMS SHOULD BE DISMISSED DUE TO
           PLAINTIFF’S FAILURE TO ALLEGE COMPLIANCE WITH §768.28(6),
           FLORIDA STATUTES.

           Pursuant to §768.28(6), Florida Statutes, one may not institute an action against a

   governmental entity in Florida unless that claimant first presents the claim in writing to the

   municipality. Since this subsection is part of the waiver of sovereign immunity, it must be strictly

   construed. Levine v. Dade County School Bd., 442 So.2d 210, 212 (Fla. 1983). Importantly, the

   Florida Supreme Court held in Levine that “not only must the notice be given before a suit is

   maintained, but also the complaint must contain an allegation of such notice.” Id. (citing,

   Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla. 1979)).

           Federal district courts presiding over Florida common law claims follow the requirements

   set forth in Levine. Fletcher v. City of Miami, 567 F.Supp.2d 1389, 1393 (S.D. Fla. 2008);

   Diversified Numismatics, Inc. v. City of Orlando, 783 F.supp. 1337, 1347 (M.D. Fla. 1990). Thus,

   if a complaint is brought without first providing statutory notice, or alleging that statutory notice was

   given, it must be dismissed. McCreary v. Brevard County, 2010 WL 298395, Case No. 6:09-cv-

   1394-Orl-19DAB (M.D. Fla. January 20, 2010)(dismissing wrongful death count where the

   Complaint did not reference compliance with §768.28(6)). Based upon the lack of sufficient

   allegations here, Plaintiff’s common law claims must be dismissed.

   B.      THE CITY RETAINS SOVEREIGN IMMUNITY FOR THE CLAIM
           SOUNDING IN INTRUSION OF PRIVACY AND ASSAULT.

           In paragraph 99 of the Complaint, Plaintiff analogizes a claim for “intrusion of privacy” to

   one for intentional infliction of emotional distress. She states that “to support a claim for intrusion,



                                                      4
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 5 of 11



   the underlying conduct must be ‘so outrageous in character,’ and ‘so extreme in danger,’ as to ‘go

   beyond all possible bounds of decency.’” Plaintiff’s statement indeed finds support in Florida law.

   In Neeley v. Wells Fargo Financial, Inc., 2012 WL 5949106 (M.D. Fla. 2012), Middle District Judge

   Covington, citing to Stoddard v. Wohlfahrt, 573 So.2d 1060 (Fla. 5th DCA 1991), noted that invasion

   (or as Plaintiff calls, them “intrusion”) of privacy claims require a showing of extreme and

   outrageous character.

          Given the high threshold imposed to establish liability for this tort, Plaintiff may not properly

   seek relief against the City of Palm Beach Gardens. The reason is that pursuant to §768.28(9)(a),

   Florida Statutes, governmental entities are not liable, and remain immune from any tort, whereby

   its employees engaged in conduct deemed in bad faith, with malicious purpose, or in a manner

   exhibiting wanton and willful disregard of human rights or safety. An example would be a claim

   for malicious prosecution since malice is an element of the offense. See, City of Coconut Creek v.

   Fowler, 474 So.2d 820 (Fla. 4th DCA 1985). Federal courts, including the Eleventh Circuit, have

   also excluded the tort of intentional infliction of emotional distress from those claims which may be

   sought against governmental entities because they require a showing of outrageous and extreme

   behavior by the tortfeasor. See, e.g., Casado v. Miami-Dade County, 2018 WL 5263935, Case No.

   18-22491-Civ-Sullivan (S.D. Fla, October 13, 2018)(holding that intentional infliction of emotional

   distress claims are against governmental entities are barred by §768.28(9)(a)); Weiland v. Palm

   Beach County Sheriff’s Office, 792 F.3d 1313, 1330 (11th Cir. 2015)(same). Just as in Casado and

   Weiland, the necessity to prove extreme and outrageous behavior precludes the analogous invasion

   of privacy claims, such as it set forth here.




                                                     5
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 6 of 11



          Moreover, since Plaintiff has reincorporated her allegations of outrageous, extreme behavior,

   exceeding all bounds of decency within Count III for assault, that count must be dismissed for the

   same reason. See, ¶107, incorporating ¶¶98 through 106.

   C.     COUNT V FOR NEGLIGENCE IS MISPLACED SINCE NO COMMON LAW
          DUTY IS INVOKED AND PLAINTIFF ACTUALLY SEEKS RELIEF FOR
          INTENTIONAL TORTS.

          Reading the Complaint as a whole, Plaintiff does not claim or refer to any conduct which was

   accidental or falling below the standard of care. Instead, quite clearly, she contends that employees

   of the City of Palm Beach Gardens unlawfully restrained her against her will, invaded her privacy

   and battered her. She even goes so far as to bring a Fourth Amendment claim against Officer

   Hayashi, which would necessarily hinge upon him intentionally violating clearly established

   constitutional rights.   See, e.g., Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)(explaining

   heightened requirements to overcome an officer’s presumptive entitlement to qualified immunity).

          Given the allegations, Plaintiff’s count for negligence is misplaced since her claimed torts

   are intentional torts. Plaintiff cannot downgrade her burden of proof by labeling a battery, false

   arrest or intentional invasion of privacy as merely negligent when no alleged facts, when taken as

   true, support that notion. Such impropriety has been the subject of numerous opinions such as, for

   instance, City of Miami v. Sanders, 672 So.2d 46 (Fla. 3d DCA 1996). In that case, the plaintiff sued

   the City of Miami for negligence arising out of the use of excessive force. The court aptly noted that

   battery is an intentional tort, requiring intentional affirmative conduct, and cannot be premised upon

   the failure to use due care. See also, Garcia v. Carnival Corp., 838 F.Supp.2d 1334 (S.D. Fla.

   2012)(granting motion to dismiss and holding that it is not possible to negligently commit an

   intentional tort). Here, Plaintiff’s allegations within the negligence count (Complaint, p.19) are like


                                                     6
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 7 of 11



   those prohibited in Garcia in that they allege that the core negligence hinges upon the improper use

   of excessive force. Also, since the Complaint contains numerous counts of intentional tort, and the

   factual allegations if accepted as true would only support intentional torts, Count V for Negligence

   must be dismissed.

   D.     THE MONELL CLAIM IS ENTIRELY CONCLUSORY AND FAILS TO
          ALLEGE ANY FACTS WHICH WOULD SUPPORT THE EXISTENCE OF
          AN UNCONSTITUTIONAL CUSTOM AND POLICY BY THE CITY.

          To state a claim against a municipality for a violation of the constitution, Plaintiff must allege

   a constitutional deprivation by the governmental entity by demonstrating a policy or custom which

   was the moving force behind the alleged deprivation. Monell v. Department of Social Services,

   436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Gonzalez v. Reno, 325 F.3d 1228, 1234

   (11th Cir. 2003); Wayne v. Jarvis, 197 F. 3d 1098, 1107 (11th Cir. 1999), cert. den. 120 S.Ct.

   1974 (2000) (citing Board of County Commissioners v. Brown, 520 U.S. 397 (1997)).

          The Eleventh Circuit has clearly held that a complaint which actually did contain

   allegations regarding a governmental policy and practice failed to state a claim because it did

   not contain any facts supporting this assertion. Cannon v. Macon County, 1 F. 3d 1558 (11th

   Cir 1993) (subsequent history omitted); see also, Casado, 2018 WL 5263935, Case No. 18-

   22491 at **3-4 (holding that complaint must contain actual factual detail to support the

   existence of a custom and policy, and not just state that one exists). Moreover, a plaintiff

   also must establish that whatever custom or policy is alleged was the moving force behind

   the constitutional deprivation. Polk County v. Dodson, 454 U.S. 312 (1981); Geidel v. City

   of Bradenton Beach, 56 F.Supp.2d 1359, 1363 (M.D. Fla. 1999); Cox v. McRaley, 993

                                                      7
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 8 of 11



   F.Supp. 1452, 1455 (M.D. Fla. 1998) (“nondescript, conclusory reference to an abstract

   custom or policy” is insufficient to state a section 1983 claim).

          From these decisional authorities, the Eleventh Circuit recognizes that a Plaintiff must

   plead the following in order to state a cause of action under section 1983 against a

   governmental entity: (1) his constitutional rights were violated; (2) the municipality had a

   custom or policy that constituted deliberate indifference to a constitutional right; and (3) the

   policy caused the violation of a constitutional right. McDowell v. Brown, 392 F.3d 1283,

   1289 (11th Cir. 2004). An “official policy” can be established in one of two ways: (1)

   identifying an officially promulgated policy; or (2) identifying an unofficial custom or

   practice, usually through the repeated acts of the final policymaker of the entity. Grech v.

   Clayton County, 335 F.3d 1326, 1329-30 (11th Cir. 3003). In the Complaint at bar, Plaintiff

   alleges buzzwords and conclusions, but not facts to support the existence of any official

   custom or policy which motivated the purported unconstitutional conduct at issue. Rather,

   in a state with a liberal public records law allowing access to any and all records regarding

   prior police incidents, Plaintiff sets forth no factual detail. Plaintiff does not refer to any past

   instances wherein the City permitted or condoned excessive force, failed to discipline for

   excessive force, or maintained customs or policies of deliberate indifference with respect to

   any misconduct similar to the type alleged. See, e.g., Smith v. City of Ft. Pierce, 2018 WL

   5787269, Case No. 18-cv-14147 (S.D. Fla., November 5, 2018)(Rosenberg, J.)(dismissing

   Monell claim where plaintiff did not include factual allegations of any prior incidents); Cf.


                                                    8
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 9 of 11



   Smith v. Owens, 625 Fed. Appx. 924, 927-28 (11th Cir. 2015)(affirming dismissal of claim

   where the complaint failed to allege any facts underpinning custom and policy allegations);

   Barr v. Gee, 437 Fed. Appx. 865, 874-75 (11th Cir. 2011)(affirming dismissal of Monell

   claim when the plaintiff “offered no factual allegations to support a plausible inference that

   such a custom existed”); Vila v. Miami-Dade County, 65 F.Supp.3d 1371, 1378-80 (S.D. Fla.

   2014)(dismissing with prejudice claims when the plaintiff’s custom and policy allegations

   were stated almost entirely as legal conclusions, lacking supporting facts); Willis v. City of

   Coral Springs, Case No. 16-60595 (S.D. Fla. July 13, 2016)(D.E. 23), (requiring factual

   allegations to support Monell claim particularly in light of Florida’s liberal public records

   law allowing investigations into past incidents).

          In this Complaint, Count X, like the pleadings referred to the in the above cited

   authorities, states nothing more than legal conclusions of the pleader, without a shred of

   supporting factual detail. Plaintiff should thus suffer the same fate as the other inadequate

   pleaders, and have her federal claim against the City dismissed.

          E.     PLAINTIFF HAS NO ENTITLEMENT TO PUNITIVE
                 DAMAGES OR ATTORNEY’S FEES FROM THE CITY.

          Finally, in counts alleged against the City, Plaintiff has alleged an entitlement to

   punitive damages and attorney’s fees. See, Complaint, ¶¶119, Count V, p.21. Under state

   and federal law, governmental entities are not liable for punitive damages. See, §768.28(5),

   Florida Statutes; Newport v. Fact Concerts, Inc., 453 U.S. 247, 101 S.Ct. 2748, 69 L.Ed.2d

   616 (1981). Plaintiff is also not entitled to attorney’s fees as a pro se litigant. Celeste v.

                                                 9
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 10 of 11



   Sullivan, 988 F.2d 1069 (11th Cir. 1992). Such claims should be dismissed along with all

   counts, as set forth above.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 14th day of December, 2018, I electronically filed the

   foregoing document with the Clerk of Court by using the CM/ECF system or by email to all parties.

   I further certify that I either mailed the foregoing document and the Notice of Electronic Filing by

   first class mail to any non CM/ECF participants and/or the foregoing document was served via

   transmission of Notice of Electronic Filing generated by CM/ECF to any and all active CM/ECF

   participants.


                                                 JOHNSON, ANSELMO, MURDOCH,
                                                  BURKE, PIPER & HOCHMAN, P.A.
                                                 Attorneys for Defendants
                                                 2455 East Sunrise Boulevard, Suite 1000
                                                 Fort Lauderdale, FL 33304
                                                 954/463-0100 Telephone
                                                 954/463-2444 Facsimile
                                                 johnson@jambg.com / young@jambg.com
                                                 alexander@jambg.com / blanca@jambg.com


                                                 BY: /s/Scott D. Alexander
                                                        E. BRUCE JOHNSON
                                                        FLA. BAR NO. 262137
                                                        SCOTT D. ALEXANDER
                                                        FLA. BAR NO. 057207




                                                   10
Case 9:18-cv-81473-DMM Document 13 Entered on FLSD Docket 12/14/2018 Page 11 of 11



                                    SERVICE LIST
   MARYANN MORRISON
   Pro Se Plaintiff
   2805 Veronia Drive
   Unite 107
   Palm Beach Gardens, FL 33410

   E. BRUCE JOHNSON, ESQ.
   SCOTT D. ALEXANDER, ESQ.
   JOHNSON, ANSELMO, MURDOCH,
   BURKE, PIPER & HOCHMAN, PA
   Attorneys for Defendants
   2455 E. Sunrise Blvd., Suite 1000
   Fort Lauderdale, FL 33304
   johnson@jambg.com / young@jambg.com
   stearns@jambg.com / blouin@jambg.com
   (954) 463-0100 (Phone)
   (954) 463-2444 (Fax)




                                          11
